         Case 1:18-cv-10364-LGS-SDA Document 458 Filed 07/01/20 Page 1 of 4




                    D: +1 212 225 2085
                    rzutshi@cgsh.com



VIA ECF                                                                          July 1, 2020
Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007
           Re:      Allianz Global Investors GMBH, et al. v. Bank of America Corporation,
                    et al., 1:18-cv-10364 (LGS) (S.D.N.Y.)

Dear Judge Schofield:
        Defendants submit this letter in further support of their request for certification of the
Court’s May 28, 2020 order for interlocutory appeal under 28 U.S.C. § 1292(b), see ECF No. 438,
with respect to the question of whether the FTAIA bars foreign Plaintiffs from bringing suit under
U.S. antitrust laws based on FX transactions with Defendants’ U.S. desks.1
        The question is “controlling,” and resolution in Defendants’ favor “may materially
advance the ultimate termination” of this action. This action involves nearly 600 foreign
Plaintiffs: These entities, according to Plaintiffs’ own pleadings, are domiciled abroad and have
their principal places of business abroad. Because the Court has already dismissed claims arising
from these foreign Plaintiffs’ transactions with Defendants’ foreign desks, as well as from their
transactions with non-defendants, a decision dismissing claims arising from their transactions with
Defendants’ U.S. desks would eliminate these foreign Plaintiffs’ claims altogether and clearly
advance resolution of this litigation. Plaintiffs raise three flawed arguments in opposition to this
straightforward, logical conclusion.
         First, Plaintiffs assert that “many foreign-domiciled Plaintiffs, such as BlueCrest, would
[still] have live antitrust claims on those transactions where they operated domestically.” ECF No.
444 at 1. But Plaintiffs’ own pleadings contradict this eleventh-hour attempt to recast foreign
Plaintiffs as “domestic” entities. The SAC contains no allegations that any of these nearly 600
foreign Plaintiffs “operated domestically,” let alone that any such domestic operations resulted in
an import transaction with a Defendant. For example, the SAC contains no allegations that
BlueCrest had any operations in the U.S. To the contrary, it affirmatively alleges that BlueCrest
1
    All capitalized terms not defined herein have the meaning ascribed to them in ECF No. 438.
     Case G.
Hon. Lorna 1:18-cv-10364-LGS-SDA
             Schofield, p. 2     Document 458 Filed 07/01/20 Page 2 of 4



“is a global investment management firm formed under the laws of the Channel Islands, and with
its principal place of business in Jersey, Channel Islands. BlueCrest served as investment manager
to . . . the Plaintiff funds listed in Appendix D,” all of which are Cayman Island corporations with
no alleged U.S. operations. See SAC ¶¶ 46-49; SAC App. D.2
        Second, Plaintiffs erroneously argue that “every Plaintiff would still have a live unjust
enrichment claim” even if foreign Plaintiffs’ antitrust claims are dismissed. ECF No. 444 at 1.
Not so. Plaintiffs cannot pursue “parasitic” common-law unjust enrichment claims “premised on
a violation of federal law” if their underlying federal antitrust claims fail. In re Dig. Music
Antitrust Litig., 812 F. Supp. 2d 390, 411-12 (S.D.N.Y. 2011); see Kramer v. Pollock-Krasner
Found., 890 F. Supp. 250, 257 (S.D.N.Y. 1995) (dismissal of Sherman Act claims required
dismissal of related unjust enrichment claim). Indeed, by enacting the FTAIA, Congress has
preempted foreign plaintiffs from asserting state law claims based on the same conduct that the
FTAIA immunizes. See In re Intel Corp. Microprocessor Antitrust Litig., 476 F. Supp. 2d 452,
457 (D. Del. 2007) (“Congress’ intent [in the FTAIA] would be subverted if state antitrust laws
were interpreted to reach conduct which the federal law could not.”); In re Static Random Access
Memory (SRAM) Antitrust Litig., 2010 WL 5477313, at *4 (N.D. Cal. Dec. 31, 2010).3
        Finally, Plaintiffs cannot avail themselves of the FTAIA’s “domestic effects” exception.
That exception applies only if the domestic effects of the transactions “proximately cause” the
plaintiff’s injuries—not where a transaction with a foreign plaintiff causes foreign harm. See, e.g.,
F. Hoffmann-La Roche Ltd. v. Empagran S.A., 542 U.S. 155, 175 (2004); Lotes Co., Ltd. v. Hon
Hai Precision Indus. Co., 753 F.3d 395, 414 (2d Cir. 2014). As the Executive Branch guidelines
on the FTAIA’s “domestic effects” exception make clear, “a plaintiff that suffers a foreign injury
that is independent of, and not proximately caused by, the conduct’s effect on U.S. commerce
cannot recover damages under the U.S. antitrust laws.” See U.S. Dep’t of Justice, Fed. Trade
Comm’n, Antitrust Guidelines For International Enforcement and Cooperation 25 (2017),
https://www.justice.gov/atr/internationalguidelines/download.4
        There are substantial grounds for differences in opinion as to whether foreign Plaintiffs’
claims are barred by the FTAIA. In response to Defendants’ position that the FTAIA’s “import
commerce” exception does not permit foreign Plaintiffs to pursue claims based on their
transactions with Defendants’ U.S. desks, Plaintiffs erect a straw-man, asserting that Defendants’
arguments are highly fact-specific and rely on the fact “that the transactions were carried out
digitally, rather than with the physical exchange of paper currency.” ECF No. 444 at 2. While
this concedes that foreign Plaintiffs’ transactions did not involve the movement of goods into the
U.S., it also completely misstates—and misunderstands—Defendants’ argument: The “import

2
  Plaintiffs now seek to amend the SAC to retract their prior concession that foreign Plaintiffs will not assert claims
based on transactions with Defendants’ foreign desks, despite the Court’s prior rulings holding that such claims are
barred by the FTAIA. Although the proposed amendment should not be permitted, see ECF No. 432, even if it were,
it still contains no allegations that foreign Plaintiffs operated, let alone were somehow injured, within the U.S.
3
  In any event, a ruling eliminating foreign Plaintiffs’ antitrust claims, and consequently foreclosing any potential
recovery of treble damages by those Plaintiffs, would materially advance the resolution of this litigation and satisfy
the requirements of Section 1292(b). See ECF No. 438 at 1 (citing cases).
4
  Plaintiffs also invoke alternative arguments based on “waiver” and “estoppel.” ECF No. 444 at 1-2. To the extent
this is a reference to the fact that a few Defendants entered into plea agreements that make the unsurprising statement
that their conduct generally (including transactions with U.S.-domiciled counterparties) affected “U.S. import trade
and commerce,” see ECF No. 282 at 29 n.28, such statements say nothing about whether claims based on transactions
between foreign Plaintiffs and Defendants’ U.S. desks are barred by the FTAIA.
     Case G.
Hon. Lorna 1:18-cv-10364-LGS-SDA
             Schofield, p. 3     Document 458 Filed 07/01/20 Page 3 of 4



commerce” exception must be applied in a manner consistent with the FTAIA’s fundamental goal
of “releas[ing] domestic (and foreign) anticompetitive conduct from Sherman Act constraints
when that conduct causes foreign harm.” ECF No. 438 at 2 (quoting Empagran S.A., 542 U.S. at
166). Foreign Plaintiffs do not dispute that the claims at issue here seek damages based on foreign
harm. Nor can Plaintiffs plausibly deny that these transactions involve Defendants exporting FX
services in exchange for cash payments, as that is how the SAC itself describes the transactions:
         [D]ealers (also called ‘market makers’) exist to provide liquidity and to ensure there
         is always a counterparty for any transaction. To initiate an FX OTC transaction, a
         customer contacts a dealer indicating the currency and quantity she wishes to trade,
         and inquires as to the price. The dealer states the prices at which it is willing to buy
         (the ‘bid’) and sell (the ‘ask’). The customer then decides whether to buy, sell, or
         pass. The dealer is compensated for its services by way of the gap between the
         quoted buy and sell prices, or the ‘bid/ask spread.’
SAC ¶ 249 (emphasis added). Plaintiffs’ assertion that “Defendants were not accountants,
attorneys, or financial advisors providing a service to a fiduciary operating abroad,” ECF No. 444
at 2, is irrelevant: A fiduciary relationship is not a requirement for exporting a service.5
        Plaintiffs also fail to rebut the substantial authority cited by Defendants—including
Turicentro and Motorola, two leading Courts of Appeals decisions—establishing that the “import
commerce” exception is intended to protect consumers who are overcharged on domestic
purchases of U.S. imports, not consumers who are overcharged on foreign purchases of U.S.
exports. See ECF No. 438 at 2.6 Plaintiffs attempt to distinguish these cases by arguing that
although the foreign Plaintiffs here are consumers of a U.S. export, Defendants here are importers
of “money.” ECF No. 444 at 2. But even if that were true—and it is not, see ECF No. 438 at 3,
n.3—it misunderstands Defendants’ argument. Turicentro makes clear that the “import
commerce” exception applies only when anticompetitive conduct is “directed at” the import of
goods or services into the U.S. 303 F.3d 293, 303 (3d Cir. 2002) (emphasis added). Here, by
contrast, the alleged overcharges at issue were directed at and applied to the “export” leg of the
transactions at issue, not the purported “import” leg. And Motorola makes clear that a plaintiff
who sends goods or services into the U.S. cannot circumvent the FTAIA’s clear bar on claims
based on anticompetitive conduct directed at an overseas client which results in foreign harm. 775
F.3d 816, 818 (7th Cir. 2015).7 Plaintiffs’ overly broad interpretation of the “import commerce”
exception would thwart Congress’s express goal of granting U.S. exporters the same immunity
from U.S. antitrust laws that their foreign competitors enjoy in dealings with customers abroad.
         For these reasons and those in ECF No. 438, Defendants’ request should be granted.

5
  Plaintiffs also falsely contend that “Defendants previously argued that (a) the FTAIA looks to the place of operation,
not domicile, and (b) having operations on either side of the transaction suffices.” ECF No. 444 at 2. As to the former,
Defendants have made no such argument, and Plaintiffs do not cite any support. As to the latter, Plaintiffs cite to an
argument made by one Defendant in a different case that the FTAIA barred those plaintiffs’ claims based on “wholly
foreign” transactions, a proposition consistent with this Court’s Order and with Defendants’ position here. See Chan
Ah Wah v. HSBC N. Am. Holdings, Inc., No. 15-cv-8974-9 (S.D.N.Y. Nov. 30, 2016), ECF No. 128 at 8.
6
  In response to the extensive support cited by Defendants regarding the explicit Congressional intent to bar antitrust
claims by foreign Plaintiffs, see ECF No. 438 at 2-3, Plaintiffs pluck a quote from the legislative history that does not
even address the “import commerce” exception. See ECF No. 444 at 3 (quoting H.R. Rep. 97-686 (2010), at 10).
7
  Plaintiffs also argue that out-of-Circuit cases do not suffice, but these leading appellate cases reflect “the strength
of the arguments in opposition to the challenged ruling.” In re Flor, 79 F.3d 281, 284 (2d Cir. 1996).
     Case G.
Hon. Lorna 1:18-cv-10364-LGS-SDA
             Schofield, p. 4     Document 458 Filed 07/01/20 Page 4 of 4




                                        Respectfully submitted,


                                        CLEARY GOTTLIEB STEEN & HAMILTON LLP


                                        By: /s/ Rishi Zutshi
                                        Thomas J. Moloney
                                        George S. Cary
                                        Victor Hou
                                        Rishi Zutshi
                                        One Liberty Plaza
                                        New York, New York 10006
                                        T: 212-225-2000
                                        F: 212-225-3999
                                        tmoloney@cgsh.com
                                        gcary@cgsh.com
                                        vhou@cgsh.com
                                        rzutshi@cgsh.com

                                        Attorneys for Defendants The Goldman Sachs
CC: Counsel for all parties via ECF     Group, Inc. and Goldman Sachs & Co. LLC
